Citation Nr: 1637069	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-28 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an overpayment of education benefits in the calculated amount of $7,588.87 was properly created.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to December 2003.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the Board at the RO in June 2014; however, the record shows that the Veteran failed to report for that hearing.  He has not requested that the hearing be rescheduled or provided good cause.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The Board remanded the case for further development in June 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed via a paper education file and Virtual VA and Veterans Benefits Management System (VBMS) claims files.  The Virtual VA and VBMS claims file contain documents that are duplicative of the evidence in the paper education file, with the exception of a printout for service verification and Board hearing notification letters and related VA notes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2015 remand, the Board instructed the AOJ to conduct an audit of the Veteran's VA education benefits and to provide him with a copy of the audit, along with a letter explaining the creation of the entire amount of the assessed overpayment and information about a waiver of indebtedness.  The Board also instructed the AOJ to provide the Veteran with appropriate notice concerning the amount of the overpayment using the amount found by the audit and to request that he submit any additional relevant evidence in his possession, to include any information regarding his Pell grants.

In a February 2016 letter, the RO explained the creation of the overpayment and attached a copy of the audit.  The RO also readjudicated the case in a March 2016 Supplemental Statement of the Case (SSOC).  The Veteran did not submit any additional argument or evidence in response to this information; however, it appears that he was not properly notified of VA's actions related to his appeal starting from the June 2015 remand.  In this regard, a note in the claims file shows that the Veteran updated his address with VA in September 2014, but this information was not added to the claims file until June 2016.  The February 2016 letter was sent to the Veteran's updated address, but the Board remand and March 2016 SSOC were sent to the Veteran's previous address.

In addition, it does not appear that the RO provided the Veteran with information about requesting a waiver of indebtedness and did not request that he submit any additional relevant evidence in support of his claim.  Based on the foregoing, the Board finds that a remand is required to afford the Veteran all due consideration in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and confirm his current mailing address and document such efforts in the claims file.

2.  After verifying the Veteran's current mailing address, the AOJ should send him another copy of the documents in the claims file relevant to his education overpayment appeal dated from September 2014 to the present, including the June 2015 Board remand, February 2016 letter and attached audit, and March 2016 SSOC.

3.  The AOJ should also provide the Veteran with all outstanding notice for his claim.  The letter should provide him with information about a requesting a waiver of indebtedness, as well as request that he submit any additional relevant evidence in support of his claim.  See also June 2015 Board remand directives.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


